J-A07016-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

DIANE FREEMAN-RHODES, AND CRAIG               IN THE SUPERIOR COURT OF
RHODES, HER HUSBAND                                 PENNSYLVANIA

                        Appellants

                   v.

AMANDA SWANGER, AN ADULT
INDIVIDUAL

                        Appellee                   No. 1173 WDA 2014


                 Appeal from the Order Dated June 17, 2014
             In the Court of Common Pleas of Allegheny County
                    Civil Division at No(s): GD 13-017355


BEFORE: BENDER, P.J.E., LAZARUS, J., and MUNDY, J.

MEMORANDUM BY MUNDY, J.:                           FILED APRIL 17, 2015

       Appellants, Diane Freeman-Rhodes and Craig Rhodes, appeal from the

June 17, 2014 order, which granted the motion for judgment on the

pleadings filed by Appellee, Amanda Swanger.       After careful review, we

affirm.

       On February 13, 2012, Craig Rhodes was driving a vehicle in which

Diane Freeman-Rhodes was a passenger. Appellants’ Complaint, 9/20/13, at

¶ 4.   While driving on East Pittsburgh-McKeesport Boulevard in Allegheny

County, Appellants collided with a vehicle driven by Swanger. Id. The trial

court provided the following procedural background of the case.

                  On February 15, 2013, [Appellants] filed a[n]
            [] arbitration action at AR13-000658 against Amanda
            Swanger as a result of an automobile accident on
J-A07016-15


              February 13, 2012, which automobile accident is also
              the subject of the instant civil action. In Count I of
              the arbitration complaint filed at AR13-000658, Craig
              Rhodes claimed personal injuries. In Count II of the
              arbitration    complaint,    Diane    Freeman-Rhodes
              claimed loss of consortium. On April 16, 2013, an
              Allegheny County arbitration panel awarded Craig
              Rhodes $2,500.00 for his personal injury claim and
              $500.00 to Diane Freeman-Rhodes for her
              consortium claim. The arbitration award was not
              appealed. On May 23, 2013, [Appellants] entered
              judgment on the award. [Swanger] asserts that
              both Craig Rhodes and Diane Freeman-Rhodes were
              paid on their arbitration award. On May 24, 2013,
              [Appellants] marked the docket at AR-13000658 as
              “satisfied[.]”

                    The instant civil action was filed by [c]omplaint
              on September 20, 2013.            The allegations of
              [Appellants’] [c]omplaint arise out of the identical
              automobile accident for which [Appellants] sued
              Amanda Swanger in the arbitration matter at AR13-
              000658.      Paragraphs 8 and 9 of the instant
              [c]omplaint assert personal injuries and damages on
              behalf of Diane Freeman-Rhodes. Count II of the
              instant [c]omplaint asserts a loss of consortium
              claim on behalf of Craig Rhodes.

Trial Court Opinion, 7/30/14, a 1-2.1



____________________________________________


1
  The reproduced record contains the trial court opinion of July 30, 2014, as
corrected on August 18, 2014. We rely on the July 30, 2014 trial court
opinion because the subsequent opinion was not included in the certified
record. See Brandon v. Ryder Truck Rental, Inc., 34 A.3d 104, 106 n.1
(Pa. Super. 2011) (recognizing an appellate court may not consider
documents that are not made part of the record). However, we note the
portions of the July 30, 2014 opinion cited to in this memorandum are
identical to the subsequent corrected opinion of August 18, 2014, attached
to Appellants’ brief.



                                           -2-
J-A07016-15


      On January 31, 2014, Swanger filed a response to Appellants’

complaint and asserted that both Appellants’ claims are barred by res

judicata and that Appellants impermissibly split their causes of action.

Swanger’s Answer to Appellants’ Complaint and New Matter, 1/31/14, at ¶¶

28-31. On February 28, 2014, Appellants filed a motion for judgment on the

pleadings.   Appellants’ motion averred that an arbitration panel previously

found Swanger solely liable for the collision and awarded Appellants

damages. Appellants’ Motion for Judgment on the Pleadings, 2/28/14, at ¶

3. Appellants observed that judgment was entered on the award on May 23,

2013, and Swanger did not appeal the arbitration award.         Id.   Therefore,

Appellants sought a ruling that Swanger was solely liable for the collision.

Id. at ¶ 4. Swanger also filed a motion for judgment on the pleadings on

May 2, 2014.     In her motion, Swanger contended that Appellants have

impermissibly split their causes of action and the instant civil action is barred

by res judicata. Swanger’s Motion for Judgment on the Pleadings, 5/2/14, at

¶¶ 14-17.     Swanger further asserted that Appellants’ claims have been

litigated in the previous arbitration action and sought dismissal of the civil

action against her. Id. at ¶ 18.

      The trial court held argument on the motions on June 16, 2014. On

June 17, 2014, the trial court, by separate orders, granted Appellants’

motion for judgment on the pleadings as to Swanger’s liability and granted

Swanger’s motion for judgment on the pleadings, dismissing both of


                                      -3-
J-A07016-15


Appellants’ claims.     Swanger did not appeal the order granting Appellants’

motion for judgment on the pleadings.2               Appellants filed a motion for

reconsideration on July 11, 2014, asking the trial court to vacate its prior

order,   which     dismissed     Appellants’     claims.   Appellants’   Motion   for

Reconsideration, 7/11/14, at 3 (unnumbered). The trial court did not rule

on Appellants’ motion for reconsideration.            On July 15, 2014, Appellants

timely appealed.3

       On appeal, Appellant raises the following issues for our review.

              I. Whether the court below committed [an] error of
              law in its [o]rder of June 1[7], 2014 which granted
____________________________________________


2
  On August 22, 2014, Appellants filed a motion to quash/vacate the order
on appeal with this Court because Swanger failed to appeal the order finding
her liable for the collision. Appellants’ Motion to Quash/Vacate, 8/22/14, at
¶ 8. Therefore, Appellants argue, Swanger cannot argue that the order
subject to the instant appeal should be affirmed without challenging the
validity of the order which found her liable for the collision. Id. However, “a
party adversely affected by earlier rulings in a case is not required to file a
protective cross-appeal if that same party ultimately wins a judgment in its
favor; the winner is not an ‘aggrieved party.’” Basile v. H & R Block, Inc.,
973 A.2d 417, 421 (Pa. 2009) (citation omitted, italics in original).
Accordingly, we deny Appellants’ motion.


3
  We observe that the filing of a motion to reconsider does not toll the period
of time in which Appellants were required to file their appeal. See M.O. v.
J.T.R., 85 A.3d 1058, 1060 n.1 (Pa. Super. 2014) (noting, “if the trial court
does not grant the motion for reconsideration before the expiration of the
thirty days in which the litigant can file a notice of appeal, the litigant will
lose the right to appeal[]”).

      Appellants and the trial court have complied with Pennsylvania Rule of
Appellate Procedure 1925.




                                           -4-
J-A07016-15


            [Swanger’s] [m]otion for [j]udgment [o]n [t]he
            pleadings on grounds that both []Appellants had
            violated the rule against splitting causes of action
            embodied in Pa.R.C.P. 1020(d) because it adopted
            an unreasonable construction of the phrase “cause of
            action” in the context of Pa.R.C.P. 1020(d) and failed
            to recognize that the derivative loss of consortium
            claims arose from the marital relationship of
            []Appellants and not out of the accident in which
            they and [Swanger] were involved[?]

            II. Whether the court below committed [an] error of
            law in its [o]rder of June 1[7], 2014 which granted
            [Swanger’s] [m]otion for [j]udgment on the
            [p]leadings on the grounds that both []Appellants
            had violated the rule against splitting causes of
            action embodied in Pa.R.C.P. 1020(d) because it
            failed to reconcile the language of Pa.R.C.P. 2228(a),
            which required that the derivative loss of consortium
            claim of Diane Freeman-Rhodes had to be joined in
            the prior action or be forfeited under Pa.R.C.P.
            2232(a) and the provisions of Local Rule 1301 of
            Allegheny County that Craig Rhodes claims had to be
            heard before a [b]oard of [a]rbitrators, with the
            provisions of Pa.R.C.P. 1020(d)[?]

Appellants’ Brief at 2.

      When considering the grant of a motion for judgment on the pleadings,

we adhere to the following standard of review.

            Entry of judgment on the pleadings is permitted
            under Pennsylvania Rule of Civil Procedure 1034,
            which provides that “after the pleadings are closed,
            but within such time as not to unreasonably delay
            trial, any party may move for judgment on the
            pleadings.”   Pa.R.C.P. 1034(a).      A motion for
            judgment on the pleadings is similar to a demurrer.
            It may be entered when there is no disputed issues
            of fact[,] and the moving party is entitled to
            judgment as a matter of law.




                                    -5-
J-A07016-15


           Appellate review of an order granting a motion for
           judgment on the pleadings is plenary. The appellate
           court will apply the same standard employed by the
           trial court.      A trial court must confine its
           consideration to the pleadings and relevant
           documents. The court must accept as true all well
           pleaded statements of fact, admissions, and any
           documents properly attached to the pleadings
           presented by the party against whom the motion is
           filed, considering only those facts which were
           specifically admitted.

           We will affirm the grant of such a motion only when
           the moving party’s right to succeed is certain and the
           case is so free from doubt that the trial would clearly
           be a fruitless exercise.

Sw. Energy Prod. Co. v. Forest Res., LLC., 83 A.3d 177, 185 (Pa. Super.

2013) (citation omitted), appeal denied, 96 A.3d 1029 (Pa. 2014).

     In their first issue, Appellants claim the trial court failed to “grasp []

what the phrase ‘cause of action’ means in the context of Pa.R.C.P. 1020 ….”

Appellants’ Brief at 8.   Therefore, Appellants argue, “the [trial] court …

erroneous[ly] determin[ed] that the cause of action of Diane Freeman-

Rhodes for personal injuries in this case against [] Swanger was barred by

operation of … Pa.R.C.P. 1020(d) … and that [Rhodes’] cause of action for

loss of consortium in this case was likewise barred ….” Id. Specifically,

Appellants argue, “the claims of a husband and wife are separate and

distinct” and “[] the derivative consortium claims did not arise from the

accident at issue but rather from their marital relationship.” Id. at 10-11.




                                    -6-
J-A07016-15


For the following reasons, we conclude Appellants are not entitled to relief

on this issue.4

       Rule 1020(d) provides as follows.

              Rule 1020. Pleading More Than One Cause of
              Action. Alternative Pleading. Failure to Join.
              Bar

                                               …

              (d) If a transaction or occurrence gives rise to more
              than one cause of action heretofore asserted in
              assumpsit and trespass, against the same person,
              including causes of action in the alternative against
              any such person. Failure to join a cause of action as
              required by this subdivision shall be deemed a
              waiver of that cause of action as against all parties
              to the action.

Pa.R.C.P. 1020(d). In interpreting Rule 1020(d), we note that it should “be

liberally construed to secure the just, speedy and inexpensive determination

of every action or proceeding to which it is applicable.”         Hineline v.

Stroudsburg Elec. Supply Co., Inc., 586 A.2d 455, 456 (Pa. Super.

1991). Further, “[t]he purpose of Rule 1020(d) is to avoid a multiplicity of
____________________________________________


4
  We observe that Appellants’ argument rests heavily on Gulak v. Yu, 295
F. Supp. 1322 (E.D. Pa. 1969), and Appellants urge this Court to adopt its
reasoning.     However, “federal court decisions do not control the
determinations of the Superior Court. Our law clearly states that, absent a
United States Supreme Court pronouncement, the decisions of federal courts
are not binding on Pennsylvania state courts[.]” NASDAQ OMX PHLX, Inc.
v. PennMont Sec., 52 A.3d 296, 303 (Pa. Super. 2012) (citation omitted).
Moreover, the Gulak Court specifically commented that the disposition of
the case was “a by-product of the dual system of state and federal courts[.]”
Gulak, supra at 1328. Therefore, Gulak is inapposite to the case before
this Court.



                                           -7-
J-A07016-15


suits, thereby ensuring the prompt disposition of all rights and liabilities in a

single action.” Id.   Rule 1020(d) is also intended to “prevent the imposition

of a heavy burden on defendants and the judicial system to defend multiple

suits arising from the same occurrence.” Id. at 459.

       In its opinion pursuant to Rule 1925(a), the trial court observed “[t]he

allegations of [Appellants’] [c]omplaint arise out of the identical automobile

accident for which [Appellants] sued Amanda Swanger in the arbitration

matter at AR13-000658.” Trial Court Opinion, 7/30/14, at 2 (emphasis

added). Permitting Appellants to pursue additional damages, based on the

occurrence for which they were both awarded compensation in the

arbitration matter, would impose a heavy burden on Swanger and the

judicial system to defend multiple suits arising from the same occurrence.

See Hineline, supra at 456. Thus, we conclude the trial court’s ruling was

consistent with the interpretation of Rule 1020(d) and ensured the prompt

disposition of all rights and liabilities in a single action. See id.

      In their second issue, Appellants present a related, yet distinct,

argument.    Appellants contend that Rule 1020(d) does not bar the instant

case because Appellants were required to bring the claims based on Craig

Rhodes’ injuries and Diane Rhodes’ loss of consortium to a board of

arbitrators pursuant to Local Rule 1301 of Allegheny County and Pa.R.C.P.

2228(a).    Id. at 13.    Allegheny Local Rule provides, in relevant part, as

follows.


                                       -8-
J-A07016-15


            Rule 1301. Scope

            (1) The following civil actions shall first be submitted
            to and heard by a Board of Arbitrators:

            (a) Civil actions, proceedings and appeals or issues
            therein where the demand is for $35,000 or less
            (exclusive of interest and costs);

                                       …

Allegheny Cty.Civ.Fam.R. 1301(1)(a). Rule 2228(a) provides as follows.

            Rule 2228. Joinder of Related Plaintiffs

            (a) If an injury, not resulting in death, is inflicted
            upon the person of a husband or a wife, and causes
            of action therefor accrue to both, they shall be
            enforced in one action brought by the husband and
            the wife.

                                       …

Pa.R.C.P. 2228(a).

      There is no dispute that Rule 2228 requires that the spouse of an

injured party bring his or her claim for loss of consortium in the same action

as the claim brought by the injured spouse.       See Appellants’ Brief at 13;

Swanger’s Brief at 8; accord Pa.R.C.P. 2228(a).         Further, by local rule,

parties to claims of less than $35,000.00 must submit their claims to

arbitration. Allegheny Cty.Civ.Fam.R. 1301(1)(a).      Appellants acknowledge

they were required to join Freeman-Rhodes’ claim of loss of consortium with

Rhodes’ claim of injury pursuant to Pa.R.C.P. 2228(a), and because the

combined claims were less than $35,000, Allegheny Local Rule 1301

required this action be decided by a board of arbitrators. Appellants’ Brief at

                                     -9-
J-A07016-15


15. Appellants contend, however, that because Freeman-Rhodes’ claim for

her own, personal injuries was in excess of $35,000, they could not enforce

this claim in arbitration, and they should not be prohibited from bringing this

claim to the trial court.     Id.    For the following reasons, we conclude

Appellants are not entitled to relief.

    “Res judicata, which is also known as claim preclusion, holds that a final

judgment on the merits by a court of competent jurisdiction will bar any

future action on the same cause of action between the parties and their

privies.” Rearick v. Elderton State Bank, 97 A.3d 374, 380 (Pa. Super.

2014) (citation omitted).     In applying the doctrine of res judicata, “the

essential inquiry is whether the ultimate and controlling issues have been

decided in a prior proceeding in which the parties had an opportunity to

appear and assert their rights.” Clark v. Pfizer Inc., 990 A.2d 17, 31 (Pa.

Super. 2010) (citation omitted, emphasis added), appeal denied, 13 A.3d

473 (Pa. 2010).    “Res judicata bars not only the claims that were disposed

of via the original judgment, but also those claims that were based upon the

same set of facts and could have been asserted in the original

proceedings.”      Id. (citation omitted, italics and emphasis added).      We

highlight, “[t]he courts of this Commonwealth have long adhered to the

generally accepted view disfavoring the splitting of claims.”      Id. (citation

omitted).

      The trial court addressed Appellants’ argument as follows.


                                         - 10 -
J-A07016-15


            [Appellants] first observe Pa.R.C.P. 2228(a) requires
            compulsory joinder of any derivative consortium
            claim with the claim of an injured spouse. This is an
            accurate statement. However, Pa.R.C.P. 2228(a) in
            no way prohibited Diane Freeman-Rhodes from
            bringing her own personal injury claims within the
            prior arbitration action.    [Appellants] appear to
            contend that because Diane Freeman-Rhodes claim[]
            is in excess of the compulsory arbitration limits in
            Allegheny County, she was not able to do so. Of
            course, had she asserted her claim then, that would
            have simply caused the removal of the entire prior
            matter from the arbitration realm and into the
            [c]ourt of [c]ommon [p]leas. In short, there was no
            prohibition preventing Diane Freeman-Rhodes from
            asserting a personal injury claim at the same time
            she asserted her loss of consortium claim arising out
            of the same automobile accident.

Trial Court Opinion, 7/30/14, at 3.

      We agree with the trial court’s analysis.   While Appellants correctly

summarize what Rule 2228(a) requires in terms of joining a claim for loss of

consortium with a spouse’s claim of injury, they misconstrue it to mean that

Freeman-Rhodes was somehow prohibited from bringing her injury claim at

the same time as Rhodes’ injury claim.         See Appellants’ Brief at 15.

Moreover, permitting Freeman-Rhodes’ claim to proceed would promote a

multiplicity of suits regarding the same occurrence, violating the spirit of

Rule 1020(d). See Hineline, supra.

      Therefore, we conclude that the trial court correctly considered and

applied Rules 1020(d) and 2228(a) in finding that our rules of procedure

required Appellants to bring all their claims arising from this occurrence at

one time.   See Trial Court Opinion, 7/30/14, at 3-4; Pa.R.C.P. 1020(d);

                                      - 11 -
J-A07016-15


Pa.R.C.P. 2228(a).   Freeman-Rhodes had the opportunity to appear and

assert her claim for personal injury at the same time she brought her loss of

consortium claim resulting from Rhodes’ personal injury claim.       A final

judgment was rendered on Rhodes’ claim and Freeman-Rhodes’ loss of

consortium claim, which found Swanger liable for the accident and resultant

injuries. Because Freeman-Rhodes elected not to bring her personal injury

claim, that was based on the same set of facts as the claims settled by

arbitration, when she had opportunity to present it, res judicata bars her

claim in the instant action as well as Rhodes’ derivative claim for loss of

consortium. See Rearick, supra; Clark, supra.

     Based on the foregoing discussion, we conclude the trial court correctly

entered judgment on the pleadings in favor of Swanger, as she is entitled to

judgment as a matter of law.        See Sw. Energy Prod. Co., supra.

Accordingly, we affirm the June 17, 2014 order.

     Motion to quash/vacate denied. Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/17/2015




                                   - 12 -